UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                            No. 00-4761
JAMES MARCUS LLOYD, III,
             Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                            No. 00-4792
JAMES MARCUS LLOYD, III,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                             (CR-00-280)

                      Submitted: May 10, 2001
                      Decided: May 24, 2001

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Scott N. Schools, United States Attorney,
2                      UNITED STATES v. LLOYD
Stacey D. Haynes, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   James Marcus Lloyd, III, pled guilty to one count of possession
with intent to distribute and distribution of cocaine. He appeals the
district court’s finding under U.S. Sentencing Guidelines Manual
§ 2D1.1(b)(1) (1998), that he possessed a handgun in connection with
a drug offense. The Government cross-appeals from the district
court’s decision that the rule in Apprendi v. New Jersey, 530 U.S. 466
(2000), prohibited the two-level enhancement under USSG
§ 2D1.1(b)(1). We vacate the judgment of conviction and remand for
further proceedings consistent with this opinion.

   The district court’s factual finding that Lloyd possessed a handgun
in connection with a drug offense was not clearly erroneous. United
States v. Apple, 915 F.2d 899, 913-14 (4th Cir. 1990). However, we
find that the court erred as a matter of law by finding that Apprendi
prohibited the two-level enhancement. United States v. Kinter, 235
F.3d 192, 199-201 (4th Cir. 2000).

   Accordingly, we vacate the judgment of conviction and remand for
resentencing consistent with this opinion. We also deny Lloyd’s peti-
tion for en banc hearing. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                      VACATED AND REMANDED